Citation Nr: 0729378	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel








INTRODUCTION

The veteran had active service from May 1965 to May 1969.  
The veteran also had service in the Tennessee National Guard 
from March 1983 to March 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends in his substantive appeal that he had 
hypertension while serving in the Tennessee National Guard, 
and that he should be compensated for the condition because 
the National Guard was aware of the condition and continued 
to let him serve.

Associated with the claims file are several clinical 
evaluations and physical examinations from the veteran's 
period of service with the Tennessee National Guard.  In 
October 1987, the veteran underwent a periodic examination.  
A clinical evaluation conducted at that time was normal and 
the veteran's blood pressure was interpreted to be 120/86.  
The Board observes that another periodic examination was 
conducted in February 1992.  The clinical evaluation was 
normal at that time and the veteran's blood pressure was 
interpreted to be 130/86.  No references to hypertension are 
noted on these examinations.

The Board notes that the veteran submitted post-service 
private medical records in support of the current claim.  The 
first pertinent private treatment record is dated November 
1994.  The treating physician noted that the veteran had 
slightly elevated blood pressure at 140/90.  The physician 
informed the veteran about the benefits of regular diet and 
exercise.  

In January 1995, the veteran indicated a family history of 
hypertension, but indicated that he had never taken blood 
pressure medication.  The treating physician diagnosed the 
veteran as having "Borderline BP," and told the veteran to 
lose weight, exercise, and reduce salt intake.

A follow-up treatment note dated April 1995 shows that the 
veteran was referred to a private physician by the National 
Guard for elevated blood pressure.  The National Guard 
record, which precipitated the veteran's referral to his 
private physician, is not of record.  The private physician 
interpreted the veteran's blood pressure to be 176/114.  The 
veteran was diagnosed as having hypertension and the private 
physician ordered laboratory blood work, provided the veteran 
with samples of blood pressure medication, and instructed him 
to take the medication.  The veteran returned for additional 
follow-up treatment approximately three days later.  His 
blood pressure was interpreted to be 150/100 and 146/90 on 
recheck at that time.  The private physician discussed the 
importance of healthy dieting and exercise, and diagnosed the 
veteran with mildly elevated blood pressure, but cleared him 
to participate in National Guard activities. 

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
   
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).

In this instance, the Board notes that it is unclear from the 
records associated with the claims file which periods of 
National Guard service were for the purposes of active duty 
and active duty for training.  Additionally, a review of the 
claims file indicates that service medical records (SMRs) 
from the veteran's period of National Guard service as well 
as private medical records are missing and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Tennessee 
Adjutant General and any other appropriate 
agency for verification of all periods of 
active duty National Guard service, in 
particular, periods of active duty for 
training from 1983 to 2000.  

2.  The RO should request from the 
Tennessee Adjutant General or any other 
appropriate agency copies of all service 
medical records compiled during the 
periods of National Guard service from 
1983 to 2000.  All efforts to obtain these 
records should be fully documented, and VA 
will end its efforts to obtain these 
records only if VA concludes that the 
records sought do not exist or that 
further attempts to obtain these records 
would be futile.

3.  The RO should contact the veteran and 
request copies of all National Guard 
records in his possession that identify 
the precise periods of active duty 
National Guard service, in particular, 
periods of active duty for training from 
1983 to 2000.  The RO should also request 
that the veteran provide copies of all 
service medical records in his possession 
related to his National Guard service.

4.  Upon receipt of the requested records 
(or upon notification that no such records 
exist), the RO should take any other 
appropriate action necessary, to include 
ordering a VA examination, if deemed 
necessary.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response. 
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

